The writer is of the opinion that an action will not lie in favor of Maud A. Fassnacht against the Bessingers to recover damages for breach of covenant, for the reason that the deed in question shows that the premises conveyed are subject to all legal highways. About 50 years ago the owners of the respective estates entered into a written contract which provided that the right of way in question should be a public one, and there is no question that the right of way has been improved to the extent that stones have been put in the wheelways, and that it has been used as far as the recollection of witnesses goes by those who sought to travel to and from the premises to which the right of way leads. It would seem to be a sound conclusion that it was the intention of the parties to the deed that legal highways should include such a way as that created by the agreement in question. *Page 514